PER CURIAM.
Petitioner was informed against for the crime of First Degree Murder after the effective date of F.S. § 921.141, F.S.A., which reimposed the designation of “capital offenses.” Fie was tried by a jury of six and found guilty of manslaughter.
Thereupon petitioner filed a petition for writ of habeas corpus with the First District Court of Appeal which was denied. He then filed the same petition here. We issued a rule nisi and upon return learned that petitioner has an appeal commenced and pending in the First District Court of Appeal. The public defender has been appointed to represent him. At present, the assignments of error have not been filed.
Accordingly, petitioner’s request for writ of habeas corpus is hereby discharged without prejudice for him to assert his alleged grievances in his pending appeal.
It is so ordered.
ADKINS, C. J., and ROBERTS, Mc-CAIN, DEKLE and OVERTON, JJ., concur.